Citation Nr: 0108955	
Decision Date: 03/27/01    Archive Date: 04/03/01	

DOCKET NO.  98-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a timely substantive appeal has been submitted to 
reopen a claim for service connection for a back disability 
secondary to the service-connected right knee disability.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for right ankle 
disability.  

4.  Entitlement to an increased disability rating for total 
right knee arthroplasty (previously evaluated as partial 
tear, medial collateral ligament of right knee with 
osteoarthritis, Code 5257), currently assigned a 30 percent 
disability rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from October 1973 to February 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The RO granted service connection for a right knee disorder 
by rating action in April 1975.  The initial grant of 
benefits was for partial tear of the medial collateral 
ligament, right knee, assigned a 20 percent disability 
evaluation.  The veteran's power of attorney of April 1990 
named the DAV as his representative.  

By a rating decision of March 1996, the RO denied service 
connection for a back disorder.  In December 1996, the RO 
denied service connection for right ankle disability.  By 
that decision, the RO assigned a temporary total rating for 
right knee disability based on surgical or other treatment 
necessitating convalescence for the period from June 3, 1996, 
to August 1, 1996, when a 20 percent disability rating again 
became effective.  The service-connected disability following 
surgery was termed partial tear medial collateral ligament, 
right knee; status post arthroscopy with partial lateral and 
medial meniscectomy with debridement of the patella. 

The veteran filed a notice of disagreement (NOD) in September 
1997 on the issues of service connection for back and left 
knee disability, an increased rating for right knee 
disability, and service connection for right ankle 
disability.  The veteran was furnished a statement of the 
case (SOC) in October 1997 on the issues of service 
connection for right ankle disability and an increased rating 
for right knee disability.  In December 1997, the attorney 
who was representing the veteran at the time filed a 
substantive appeal on his behalf on those issues, but did not 
mention back disability.  

In January 1998, the veteran amended his claim to indicate 
that the left knee and back conditions were claimed as being 
due to his service-connected right knee disability as 
attested by his treating physicians.  In February 1998, the 
RO received a statement from the veteran authorizing his 
attorney to receive records pertinent to the claims for VA 
benefits.  By a rating action of September 1998, the RO found 
that new and material evidence adequate to reopen the claim 
for service connection for a back condition as secondary to 
the service-connected right knee disability had not been 
submitted.  

By the rating decision in September 1998, the RO evaluated 
the service-connected right knee disability, which was then 
20 percent disabling, and increased the rating to 100 percent 
under 38 C.F.R. § 4.30, effective July 23, 1998, and 
decreased it to a 30 percent schedular rating, effective 
September 1, 1999.  

In September 1998, the RO also informed the veteran of the 
rating action which included a finding that new and material 
evidence adequate to reopen the claim for service connection 
for a back condition as secondary to the service-connected 
right knee disability had not been submitted.  A rating 
decision as to service connection for left knee disability as 
secondary to service-connected right knee disability was 
deferred pending results of a VA medical examination in 
September 1998.  By a rating action in December 1998, the RO 
denied service connection for left knee disability.  

In January 1999, the attorney representative filed a notice 
of disagreement on behalf of the veteran on the issue of 
service connection for left knee disability.  The veteran was 
provided a statement of the case on the issue of service 
connection for left knee disability by the RO in January 
1999.  In March 1999, the veteran filed a substantive appeal 
on the matter.  

By a rating decision in April 1999, the RO considered the 
rating for the service-connected right knee disability, total 
right knee arthroplasty (previously evaluated as partial 
tear, medial collateral ligament of right knee with 
osteoarthritis, Code 5257).  The RO assigned a 30 percent 
schedular disability rating for the right knee disorder from 
February 13, 1996; a temporary total rating under 38 C.F.R. 
§ 4.30 from June 3, 1996, until August 1, 1996, when a 
30 percent schedular rating again became effective; a total 
rating under 38 C.F.R. § 4.30 from July 23, 1998 under 
38 C.F.R. § 4.30, a total schedular rating from September 1, 
1998, and a 30 percent schedular rating from September 1, 
1999.  

In October 1999, Mr. H., identifying himself as an attorney, 
requested information on the status of the appeal on the 
veteran's claim for an increase in benefits due to his 
recurring knee injuries that initiated with his injuries 
while in the course of his service in the military.  

In March 2000, when the veteran filed a notice of 
disagreement with the denial of service connection for the 
right ankle condition and an increased rating for the right 
knee disability, he reported that Mr. H. would not be 
representing him on this new appeal.  Also that month, the 
veteran filed a substantive appeal on the issue of service 
connection for a back condition as secondary to the 
service-connected right knee condition.  

In September 2000, the RO advised the veteran that it had 
received his VA Form 9 on March 16, 2000; that the law 
allowed one year from the date of the notification of a VA 
decision to appeal it; that the veteran had 60 days from the 
date of the statement of the case to return the VA Form 9; 
that he was notified of the decision on September 30, 1998; 
that a statement of the case was forwarded on November 1, 
1999, concerning the issue; and that the decision of 
September 30, 1998, became final on September 30, 1999, 
because the veteran's VA Form 9 was not received on time.  
The veteran was informed of his right to appeal at that time.  
The veteran's representative has continued to argue the issue 
in his written argument.  

In September 2000, the Board informed the veteran that only 
one service organization, agent, or attorney may represent an 
appellant at any one time.  The veteran signed VA Form 21-22 
in October 2000 naming the DAV as the representative of 
record pursuant to his written appointment.  The DAV made 
written arguments in December 2000 supporting the veteran's 
contentions which are the basis for this appeal.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a back disorder in March 1996.  Notice of the denial was 
provided that month.  The decision became final when he did 
not appeal.  

2.  By a rating action of September 30, 1998, the RO found 
that new and material evidence adequate to reopen the claim 
for service connection for a back condition as secondary to 
the service-connected right knee disability had not been 
submitted.  

3.  The veteran filed a notice of disagreement with that 
decision in May 1999.  

4.  The veteran was furnished a statement of the case on 
November 1, 1999.  The RO also advised the veteran of the 
actions necessary to properly complete his appeal.  

5.  The veteran's appeal to the Board, VA Form 9, was 
received by the RO on March 16, 2000.  


CONCLUSION OF LAW

A timely appeal was not filed with respect to the issue of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.303, 20.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision in March 1996, the RO denied service 
connection for a back disorder.  The veteran was notified of 
the decision the same month.  When he did not appeal the 
decision, it became final.  By a rating action of 
September 30, 1998, the RO found that new and material 
evidence adequate to reopen the claim for service connection 
for a back condition as secondary to the service-connected 
right knee disability had not been submitted.  The veteran 
filed a NOD which was received on May 26, 1999.  The veteran 
was furnished a SOC on November 1, 1999.  The veteran's 
appeal to the Board, VA Form 9, was received by the RO on 
March 16, 2000.  

Appellate review is initiated by a NOD and a completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
Either the claimant or his duly appointed representative may 
submit a NOD or a substantive appeal.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.301(a) (2000).  

A NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.201 (2000).  

A substantive appeal consists of a properly completed VA 
Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
SOC and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202 
(2000).  

Generally, a NOD is timely if it is received within one year 
from the date of notification of the decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a) (2000).  A substantive 
appeal is timely if it is received within one year of the 
date the veteran was notified of the denial of the claim, or 
within 60 days after the statement of the case was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b) (2000).  The 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

Finally, if VA receives additional material evidence within 
the time permitted to perfect an appeal, it is required to 
issue a supplemental statement of the case (SSOC), even if 
the one-year period following the mailing date of 
notification of the determination being appealed will expire 
before VA can issue the SSOC.  In that case, the VA must 
afford the claimant at least 60 days from the mailing date of 
a SSOC to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 544, 556 (1993).  

Here, the appellant was notified of the RO's decision by a 
letter dated September 30, 1998, and the statement of the 
case was issued on November 1, 1999.  In order for his 
substantive appeal to be timely, it must be received within 
one year of the date of notification of the decision (by 
September 30, 1999), or within 60 days after the statement of 
the case was issued (by January 1, 2000).  The veteran's 
substantive appeal was not received until March 16, 2000.  
Therefore, in light of the above evidence, the Board must 
conclude that the veteran did not timely perfect his appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  
Accordingly, his appeal with respect to this issue must be 
dismissed.  


ORDER

The appeal with respect to the issue of whether a timely 
appeal has been submitted to reopen a claim for service 
connection for a back disability is dismissed.  


REMAND


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran seeks service 
connection for a left knee disability and for a right ankle 
disability.  He also seeks an increased evaluation for his 
service connected right knee disability.  The Board notes 
that the veteran's representative reported in June 2000 
argument that the veteran's condition had deteriorated so 
much that Social Security benefits were granted in his 
behalf.  However, records from Social Security Administration 
are not of record.  The duty to assist requires that such 
records be obtained and associated with the claims folder 
prior to a determination by the Board.  See Cohen v. Brown, 
10 Vet. App. 128, 151 (1997); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED for the following:


1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  Once 
received, these records must be 
associated with the claims file.  

2.  Then the RO should take any 
additional developmental actions deemed 
appropriate, and readjudicate the issues 
on appeal considering all of the evidence 
of record as well all applicable laws and 
regulations.  The RO should consider the 
findings in Allen v. Brown, 7 Vet. App. 
439 (1995), (the Court held that the term 
"disability" as used in 38 U.S.C.A. § 
1110 (West 1991), refers to impairment of 
earning capacity, and that such 
definition of disability mandates that 
any additional impairment of earning 
capacity resulting from an already 
service-connected condition, regardless 
of whether or not the additional 
impairment is itself a separate disease 
or injury caused by the service-connected 
condition, shall be compensated), Esteban 
v. Brown, 6 Vet. App. 259 (1994)(separate 
schedular evaluations warranted where 
applicable diagnostic codes apply to 
different manifestations of the same 
disability, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as appropriate.  




The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
A reasonable period of time for a response should be 
afforded.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals







